Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In view of the appeal brief filed on 11/2/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687                                                                                                                                                                                                        
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2012/0064940 A1) in view of Goyal et al. (US 9961435 B1)
Regarding claim 1, Xu discloses a system, comprising:
a processor to input, process, and output electrical signals (inherent element required to perform the steps of Fig. 5);
a second audio output (of earplug) for outputting sound at a level controllable, at least in part, by the processor (see S815 and S817);
wherein, the processor, upon receiving a first audio level data observed as sound energy produced by a environment (S803), determines whether the first audio level data is above a threshold audio level data (S811); and
wherein, the processor, upon determining that the first audio level data is above the threshold audio level data (S811 = higher), executes an audio limiting action to cause the second audio output to operate at a reduced level audio output level (S815).
Xu discloses an environment as producing the sound energy and Xu is not relied upon to disclose a first audio output as producing the sound energy.
In a similar field of endeavor, Goyal discloses that sound energy produced by an environment can be from one or more audio outputs (i.e. including a first audio output) in the environment (detx23, col. 6, lines 41-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first audio output in the environment as producing the sound energy, the motivation being to provide a source for generating the sound energy produced by the environment (Goyal - detx23, col. 6, lines 41-54) since an environment will not inherently produce sound energy without any source of sound energy.
Regarding claim 2, Xu-Goyal discloses the system of claim 1, wherein the processor upon determining that the first audio level data is not above the threshold audio level data (S811 = lower), omit execution of the audio limiting action (S815 is omitted, and S817 is executed instead).
Regarding claim 7, Xu-Goyal discloses the system of claim 1, wherein, the first audio level data is obtained by a microphone (¶ 0017: mouthpiece, and it is inherent that the mouthpiece 130 of Fig. 1 requires a microphone in order to obtain the sound) connected to the processor (inherent that obtaining element must be connected to processor in order for processor to be able to perform S803) and receiving an audio output from the first audio output (¶ 0017: mouthpiece receives the ambient sound).
Regarding claim 8, Xu-Goyal discloses the system of claim 7, wherein the audio output comprises an ambient noise (¶ 0017).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Goyal in view of Knox et al. (US 2012/0008793 A1) in view of Krishnan
Regarding claim 16, Xu discloses a method, comprising:
receiving, at a processor configured to input, process, and output electrical signals (inherent element required to perform the steps of Fig. 5), a first audio level data from a  environment observed as sound energy produced by the  environment (Fig. 5: S803);
accessing, by the processor 
determining, by the processor, whether the first audio level data is above the threshold audio level data (S811); and
upon determining that the first audio level data is above the threshold audio level data (S811 = higher), executing, by the processor, executing an audio limiting action to cause a second audio output to operate at a reduced audio output level (S815).
Xu discloses an environment as producing the sound energy and Xu is not relied upon to disclose a first audio output as producing the sound energy.
In a similar field of endeavor, Goyal discloses that sound energy produced by an environment can be from one or more audio outputs (i.e. including a first audio output) in the environment (detx23, col. 6, lines 41-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first audio output in the environment as producing the sound energy, the motivation being to provide a source for generating the sound energy produced by the environment (Goyal - detx23, col. 6, lines 41-54) since an environment will not inherently produce sound energy without any source of sound energy.
Xu-Goyal is not relied upon to disclose accessing, by the processor via a network interface, a threshold audio level data.
Knox discloses accessing, by a processor (110) via a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: accessing, by the processor via a interface, a threshold audio level data, based on the teachings of Knox, the motivation being to provide a way for the processor to access the threshold audio level data (Knox - Fig. 1, ¶ 0018).
Xu-Goyal-Knox is not relied upon to disclose accessing, by the processor via a network interface, a threshold audio level data.
In a similar field of endeavor, Krishnan discloses accessing, by a processor via a network interface, a memory (Fig. 8, ¶ 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to accessing, by the processor (of Xu) via a network interface, the memory (of Knox),
which would also result in accessing, by the processor (of Xu) via a network interface, the threshold audio level data (of Xu-Knox),
the motivation being to perform the simple substitution of one means to allow communication between a processor and a memory for another to obtain predictable results of communication between a processor and a memory. See MPEP § 2143(B).

Allowable Subject Matter
Claim 10-15 allowed over the prior art of record.
Claim 3-6, 9, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 3-6, 9, 17-20, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.
In regard to claim 10-15, see the reasons set forth in the 1/12/2021 Office action.

Response to Arguments
Applicant’s arguments, see section IV.A.1 of Appeal Brief, filed 1/2/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xu.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ganatra (US 2015/0171813 A1) teaches reducing an audio output level in response to another audio output reaching a threshold (Fig. 7B and ¶ 0048).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        


/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687